DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3-21 are currently pending.
Claim 3 has been canceled.
Claims 14-20 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Response to Amendments
Applicant’s amendments filed 03/10/2022 have been entered.
Claims 1, 5, and 9-10 has been amended. Claim 3 has been canceled. Claim 21 has been added.
The objection to claim 9 has been withdrawn due to Applicant’s amendments.
The Section 112(d) rejection has been withdrawn due to cancelation of claim 2.
The Section 103 rejections has been updated to reflect Applicant’s amendments.
Claim 21 has been objected to for containing allowable subject matter but depends from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2002//0123288 A1) in view of Vogelesang et al. (US 5,039,571 A) and in further view of Ciuperca (US 2015/0118393 A1) as evidenced by Young’s Modulus of Steel (https://amesweb.info/Materials/Youngs-Modulus-of-Steel.aspx which cites Metals Handbook. Properties and Selection: Irons, Steels, and High- Performance Alloys. ASM International, 1990).
Regarding Claims 1 and 3-13,
Davies teaches a reinforced pultruded part (profile) having a top edge (top surface of the laminate), a bottom edge (bottom surface of the laminate) spaced along a vertical axis extending between the top edge and the bottom edge, a transverse axis oriented perpendicular to the vertical axis, and a machine axis oriented along a length of the profile (Davies: abstract; Figs. 4-8 and 11-13; par. 0013, 0028-0036, and throughout the disclosure).  
The pultruded profile comprises a first reinforcing layer spaced along the vertical axis and oriented along the transverse axis comprising a first reinforcing layer including a plurality of longitudinal rovings, a reinforcing structure comprising a web of staple fibers (a reinforcing mat), and a resin matrix surrounding the longitudinal rovings and the reinforcing structure (Davies: abstract; par. 0005, 0013, 0027, 0028, 0030-0032, 0069, and throughout the disclosure). The reinforcing mat comprises a plurality of reinforcing fibers oriented along the transverse direction wherein a plurality of staple fibers are attached to said reinforcing fibers (Davies: abstract). The reinforcing fibers may comprise glass, carbon, metal, ceramic, synthetic or polymeric materials (Davies: par. 0022). The web in the reinforcing structure may further comprise a binder in which polyvinyl acetate emulsion or latex or crosslinking polyvinyl acetate emulsion may be used (Davies: claim 17; par. 0018, 0026, and 0099). The resin matrix may comprise a thermosetting polyester (Davies: par. 0082). Fig. 2A shows alternating reinforcing mats and roving structures and thus there may be a second reinforcing layer spaced along the vertical axis and oriented along the transverse axis comprising the second reinforcing layer including a plurality of longitudinal rovings, a reinforcing structure comprising a reinforcing mat and a resin matrix surrounding the longitudinal rovings and reinforcing structure and a third reinforcing layer (Davies: Fig. 2A; par. 0027, 0069-0070, 0080, and throughout the disclosure).
Davies does not explicitly teach placing a first or second structural layer between the first, second, and third reinforcing layers, respectively, wherein the structural layers have at least one aperture and are composed of continuous steel ribbon having a modulus of elasticity of at least 175 GPa.
Vogelesang teaches a laminate comprising a laminate of multiple metal sheet layers (2, structural layers) laminated between fiber reinforced synthetic resin layers (3, reinforcing layers) (Vogelesang: abstract; Figs. 5 and 6; col. 1, lin. 5-9; col. 7, lin. 33-61). The reinforcing layers may be composed of fibers such as glass reinforcing a resin matrix (Vogelesang: abstract; col. 4, lin. 18-42).  There may be 2 to 20 metal layers and may be composed of steel (a continuous material) (Vogelesang: col. 1, lin. 36-67; col. 2, lin. 6-14). The metal layers may each have a thickness in the range of less than 1.5 mm or in the range of from 0.1 to 0.8 mm wherein each metal sheet may have different thicknesses (Vogelesang: col. 1, lin. 64-68; col. 8, lin. 27-36). The synthetic resin layers may also have different thickness than the metal sheets as they have thickness of about 0.3 mm wherein the synthetic resin layers may be adjusted in the same magnitude as the adjacent metal sheets thicknesses (Vogelesang: col. 4, lin. 45-46; col. 8, lin. 27-36). Thus, one of ordinary skill in the art appreciate that each metal layer and synthetic resin layers may each have thicknesses adjusted within the disclosed ranges, resulting in an embodiment in which the first structural metal layer is different form the thickness of the second reinforcing layer and first reinforcing layer and the first and second reinforcing layers may be different to achieve the desired load properties. It is further noted that a ribbon is defined as a long, narrow strip as defined by the Oxford dictionary. The metal sheets of Vogelesang are depicted as having a longer length than height and described as a sheet in which a sheet is defined as something that is thin in comparison to its length. Steel is also known to have an elastic modulus of between 190 GPa to 215 GPa which is within the claimed range as evidenced by the Young’s Modulus of Steel reference. Thus, the continuous steel sheet material may be considered continuous ribbons as the length is larger than the height (i.e. narrow/thin) and has a rectangular shape (flat). The combination of fiber reinforced resins and steel metal sheets provide improved fatigue resistance and rigidity (Vogelesang: abstract; col. 1, lin. 25-40 and col. 3, lin. 3-10).
Davies in view of Vogelesang are in the corresponding field of fiber reinforced composites. Therefore, it would have been obvious to one of ordinary skill in the art to place continuous stainless steel ribbon layers (a first and second structural layer having the claimed modulus) between the first and second and the second and third reinforcing layers of Davies to improved load bearing and fatigue properties as taught by Vogelesang.
Davies and Vogelesang do not explicit teach wherein the first structural layer has at least one aperture extending vertically through the first structural layer.
Ciuperca teaches a laminate comprising a continuous material of metal sheets (26, structural layers) made of steel having vertical apertures to accept anchors (28) for attachment means for securing the laminate (Ciuperca: abstract; par. 0083 and throughout the disclosure). Thus, it is known in the art of building materials to utilize holes in continuous metal sheets made of steel to accept attachment means to secure the laminate in the desired manner.
Davies and Ciuperca are in the corresponding field of laminated building materials whereas Vogelesang and Ciuperca are in the corresponding field of laminate panels comprising metal sheet reinforcing layers. Therefore, it would have been obvious to one of ordinary skill in the art to add vertical apertures to the metal sheet layer of Davies and Vogelesang to provide a means of attachment for the laminate as taught by Ciuperca.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art of record does not teach or suggest wherein at least one of the first resin matrix or the second resin matrix at least partially impregnate the aperture extending through the thickness of the first structural layer. As argued by Applicant, there is no suggestion of the apertures being impregnated and one of ordinary skill in the art would more likely be motivated to keep the apertures free of resin so as to accept the disclosed anchors of Ciuperca.

Response to Arguments
Applicant’s arguments filed 03/10/2022 directed towards the rejection of claims 1 and 2-13 have been fully considered but they are not found persuasive.
Applicant argues that Davies and Vogelesang and Ciuperca are not combinable. Applicant argues that since Davies is related to pultrusion methods and pultruded parts whereas Vogelesang is a laminate of layers of plastics impregnated with glass filaments on either side of metal sheets bonded thereto. Applicant argues it is unclear how the laminating process of Vogelesang, which involves wrapping the laminate in a film and still consisting of loose parts was compressed externally by creating a vacuum inside the wrapping laminate and then placing into an autoclave, would be implemented into a pultrusion part.
The argument is not found persuasive as the claims are not drawn to a method of lamination but the claims are drawn to a product whereas Applicant has not provided evidence that the proposed modification of Davies with Vogelesang, which includes placing steel reinforcing ribbons between the fiber reinforced layers of Davies to provide improved load bearing and fatigue properties. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2145 I. It is noted that Davies does teach that it is known to laminate multiple reinforced mat layers together and even thick reinforcing layers or multiple reinforcing mat layers may be implemented wherein the stacking sequence of layers may also be varied depending on the desired enhanced capabilities (Davies: par. 0151-0153). Vogelesang teaches laminating the reinforcing layers of metal to improve load and fatigue properties to fiber reinforced layers, in which Davies laminate is also composed of fiber reinforced layers. Davies and Vogelesang are shown to be related as fiber reinforced layers which desire improved physical properties and proper motivation by Vogelesang was provided with no explicit teaching away or other evidence that the proposed modification would render Davies unsatisfactory for the intended purpose.
Applicant further argues that the anchors of Ciuperca are not reasonably implementable in a pultrusion process. Applicant then argues that the holes of Ciuperca are for receiving anchors and one of ordinary skill in the art would have no reason to incorporate apertures without anchors and it is unclear how the anchors would be inserted in the pultrusion process of Davies.
The argument is not found persuasive as Applicant has not provided any evidence or explicit teaching away as to why one of ordinary skill in the art couldn’t apply holes/apertures into the reinforcing layers of Davies/Vogelesang but just simply states it’s not feasible with pultrusion processes. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2145 I. Davies is related to Ciuperca as both for use in structural parts for buildings and the advantages of Ciuperca are that one of ordinary skill the art would employ holes as a fastening means. The rejection is not based around a final anchored product as asserted by Applicant but is about providing the laminate of Davies and Vogelesang with holes/apertures to have fastening means for of attachment for fastening the laminate to a structural building part. Even if the rejection was drawn to the final anchored part or if the holes must use the anchors of Ciuperca, it is not clear why Applicant is asserting that the anchors have to be inserted during the pultrusion process and the claims would not preclude such an unrecited object from being placed in said holes/apertures. Also, it is unclear as to why one of ordinary skill in the art couldn’t place anchors after the lamination process is complete. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783